IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 01-30320
                         Summary Calendar



WILLIAM R. VANDERWALL,

                                         Plaintiff-Appellant,

versus

LANE CARSON,

                                         Defendant-Appellee.

                       - - - - - - - - - -
          Appeal from the United States District Court
              for the Eastern District of Louisiana
                      USDC No. 00-CV-3419-L
                       - - - - - - - - - -
                          August 6, 2001

Before JOLLY, DAVIS, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     William R. Vanderwall appeals the district court’s dismissal

of his civil rights lawsuit filed pursuant to 42 U.S.C. § 1981

against Lane Carson, the Assistant District Attorney for St.

Tammany Parish.   The basis of Vanderwall’s suit is the dismissal

of a lawsuit in state court due to abandonment.**   Carson

represented St. Tammany Parish in the state court suit.

Vanderwall alleged that Carson influenced others “to participate

in widespread governmental wrongdoing” with regard to his state

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
     **
       See La. Code Civ. P. art. 561(A)(1)(providing that a suit
is abandoned after three years of nonactivity).
                            No. 01-30320
                                 -2-

suit seeking the removal from his property of a public road.      The

district court concluded that Vanderwall failed to state a claim

under 42 U.S.C. § 1981.    Finding Vanderwall’s claims more

analogous to those of an action under 42 U.S.C. § 1983, the

district court analyzed them as such and dismissed them on the

basis of prosecutorial immunity.    Vanderwall now contends that it

was his intention to sue under 42 U.S.C. §§ 1983, 1985, and 1996.

     Carson’s actions in the state court litigation were those of

an advocate and, as such, were protected by immunity.     See Kalina

v. Fletcher, 522 U.S. 118, 127 (1997); Imbler v. Pachtman, 424

U.S. 409, 410, 430-31 (1976).    Bare allegations of constitutional

violations or of the existence of a conspiracy are insufficient

to state a civil rights claim.     Fernandez-Montes v. Allied Pilots

Ass’n, 987 F.2d 278 (5th Cir. 1983).    Vanderwall’s allegation

that Carson violated his constitutional rights via a conspiracy

is unsupported by either the facts he alleges or the state

pleadings in the record.    The district court did not err in

dismissing Vanderwall’s suit.

     AFFIRMED.